            Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 1 of 7



           STATE AND-DISTRICT OF MONTANA, GREAT FALLS DIVISION
                                GREAT FALLS, MONTANA



IN TIIE MATTER OF THE SEARCH
                                               Case No. MJ 20-12-GF-JTJ
OF
Snapchat account username:
"cbtmc25"
                                               Filed Under Seal



              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


      I, Ryan Kacher, a Special Agent with the Federal Bureau ofinvestigation (FBI), Salt

Lake City Division, Havre, Montana Resident Agency being duly sworn, depose and state as

follows:


                                          Introduction


1.     I am a Special Agent of the FBI and have been so employed since October 2014. I am

currently assigned to investigate violent crimes in Indian Country out of FBI Salt Lake City

Division's Havre Resident Agency.

2.     I have participated in the execution of dozens of search warrants pursuant to firearms,

narcotics, national security, crimes against children, white collar crimes and other violent

criminal investigations. I graduated from the FBI training academy which provided training in

interviewing and interrogation techniques, arrest procedures, search warrant applications, the

execution of searches and seizures, firearms evidence seizure and processing, and various other

criminal laws and procedures.

                                                 1
            Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 2 of 7



 3.     I write this affidavit to establish probable cause to support a search warrant for the

 Snapchat account used by T.H. (year of birth: 2006; hereinafter Jane Doe) as described in

 Attachment A, for the items listed and described in Attachment B.

 4.    The statements contained in this affidavit are based upon my investigation, training,

 experience, and information provided by other sworn law enforcement officers whom I believe

to be competent and reliable. Because this affidavit is being submitted for the limited purpose

of securing a search warrant, I have not included each and every fact known concerning this

investigation. I have set forth only the facts I believe are necessary to establish probable cause

to support a search warrant to secure evidence and instrumentalities of violations of 18 U.S.C.

§§ 1152 and 2243(a), that being sexual abuse of a minor; and 18 U.S.C. §225 l(a), that being

production of child pornography.



                                         Relevant Statutes


5.     According to 18 U.S.C. §2243(a), Whoever, in the special maritime and territorial

jurisdiction of the United States ... engages in a sexual act with another person who has attained

the age of 12 years but has not attained the age of 16 years; and is at least four years younger

than the person so engaging; or attempts to do so, shall be fined under this title, imprisoned not

more than 15 years, or both.

6.     According to 18 U.S.C. §2251(a), Any person who employs, uses, persuades, induces,

entices, or coerces any minor to engage in ... any sexually explicit conduct for the purpose of




                                                 2
            Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 3 of 7



producing any visual depiction of such conduct. .. shall be punished as provided under

subsection (e).

                                         Probable Cause


7.     On the night of January 21, 2020, at approximately 11 :02 pm, Officer Thomas Parisian of

Rocky Boy Police Department (RBPD) was on patrol. While traveling westbound on Lower

Box Elder Road on the Rocky Boy's Indian Reservation, Officer Parisian observed a vehicle

parked at the rodeo grounds with all the exterior lights off. Due to the time of night and the fact

that no rodeo was going on, Officer Parisian decided to check on the vehicle. When he turned

onto the rodeo grounds the vehicle's headlights came on and the driver attempted to drive away.

Officer Parisian activated his overhead emergency lights and initiated a traffic stop.

8.     As Officer Parisian approached the vehicle he observed the back windows were fogged

over. He approached the driver who identified himself as Christopher Brown (BROWN).

Officer Parisian also observed a female, Jane Doe, reclined in the passenger seat. Officer

Parisian contacted RBPD Sergeant Stump and requested assistance.

9.     Officer Parisian and Sergeant Stump split up and individually collected statements from

BROWN and Jane Doe. Statements provided by BROWN and Jane Doe contradicted each

other. Each claimed the other had initiated their meeting that night. Officer Parisian contacted

dispatch and learned that Montana Highway Patrol (MHP) had an active warrant for BROWN.

RBPD contacted MHP and MHP requested that BROWN be detained until an officer was able

to pick BROWN up to be taken into custody.




                                                 3
               Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 4 of 7



10.     On January 22, 2020, your Affiant made contact with BROWN at RBPD headquarters in

Box Elder, Montana. In a recorded interview, BROWN waived his 5th amendment rights and

consented to an interview. BROWN provided the following information:

             a. BROWN was a basketball coach for Rocky Boy Middle School and Rocky Boy

                 High School 1. In this capacity, he served as a mentor and coach to youth on

                 Rocky Boy's Indian Reservation. Through his work as a coach and through

                 relationships with friends, BROWN became acquainted with Jane Doe.

            b. Sometime in the middle of July of 2018, BROWN, picked up Jane Doe from her

                 home in his car, a black Chevrolet Malibu. They drove around for a little while

                 before parking the car by Rocky Boy High School on Rocky Boy's Indian

                 Reservation. Jane Doe asked BROWN ifhe wanted to have sex. He said, "Not

                 really." He felt it would not have been good because of their age difference.

                 BROWN recalled Jane Doe was 12 years old at that time and he was 29 or 30.

                 They began kissing and eventually engaged in vaginal sex on the back seat of the

                 car. BROWN wore a condom when he penetrated Jane Doe's vagina with his

                 penis. That was the first of six times BROWN and Jane Doe had sex with each

                 other.

             c. Toward the end of July 2018, BROWN and Jane Doe had sex again in the same

                 car and in the same sexual position but they did not use a condom. BROWN




1
 After this interview it was revealed that BROWN was briefly employed as a tutor in November 2018, in Rocky Boy School's
after-school tutoring program, but any coaching he provided to Rocky Boy's youth was performed in an unofficial capacity.

                                                            4
                Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 5 of 7



                  either ejaculated on the car seat or into a towel. They parked at a different place

                  on the side of the road on Rocky Boy's Indian Reservation.

              d. The third and fourth sexual encounters occurred in August and September 2018,

                  near the same location as the second sexual encounter.

              e. The fifth sexual encounter between BROWN and Jane Doe did not occur until

                  September 2019. BROWN took a one year break from having sex with Jane Doe

                  because he did not like the situation and knew it was wrong. He was paranoid

                  because he knew what he was doing was illegal. The burden of knowing what he

                  did was "hard to live with and something [he] thought about consistently."

             f. The sixth and final sexual encounter between BROWN and Jane Doe occurred in

                  November 2019. They did not use a condom. BROWN used his cell phone to

                  produce a video of this sexual encounter. He did not share the video with

                  anybody. 2

11.      BROWN explained to your Affiant that he communicated with Jane Doe through the

Snapchat app on his cell phone. BROWN believed he likely had pictures of him and Jane Doe

together on Snapchat, including pictures of her wearing just at-shirt and panties. BROWN

shared sexually explicit images of himself, including images of his erect penis, with Jane Doe.

BROWN provided his Snapchat usemame as "cbtmc25" and Jane Doe's Snapchat usemame as

"taizj60".




2
 Pursuant to a federal search warrant issued on January 24, 2020, your Alliant searched the cell phone belonging to
BROWN and discovered the video described above which was dated January 2, 2020, within BROWN's phone.

                                                            5
            Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 6 of 7



12.    On January 22, 2020, Jane Doe was seen by A. Kellam, a Pediatric Sexual Forensic

Medical Examiner, at Northern Montana Health Care, in Havre, Montana. Jane Doe gave the

following information to A. Kellam:

          a. Jane Doe had sex with BROWN approximately six times. BROWN was

              approximately 31 years old. The first time they had sex was in July 20 I 9. They

             had sex in a car about five times and once in a motel in Havre. They used a

             condom on only one occasion. When they had sex, BROWN penetrated Jane

             Doe's vagina with his penis. BROWN performed oral sex on Jane Doe once. The

             most recent time they had sex was December 2019.

13.    On January 28, 2020, Jane Doe was forensically interviewed by a FBI certified Child

Forensic Interviewer. During that recorded interview Jane Doe admitted to being involved in a

sexual relationship with BROWN. However, Jane Doe disclosed that hers and BROWN's

sexual relationship began in July 2018 and they continued to have sex several times per month,

continuing through the end of 2019. Jane Doe confirmed that she and BROWN communicated

and shared images with each other over Snapchat. Jane Doe provided the Snapchat account

usemames for her account and for BROWN's account, which matched the usemames previously

provided by BROWN and described in this affidavit.

14.   On January 28, 2020, your Affiant submitted a preservation request to Snapchat and

received confirmation the same day that Snapchat would honor that request by preserving

account information related to the two aforementioned Snapchat accounts for 90 days.




                                               6
            Case 4:20-mj-00012-JTJ Document 1-1 Filed 02/11/20 Page 7 of 7



15.    On January 23, 2020, your Affiant confirmed with the Rocky Boy's Tribal Enrollment

Book that Jane Doe is an enrolled member of the Chippewa Cree Tribes, a federally recognized

Indian tribe.

                                           Conclusion

16.    Based on the foregoing information, there is probable cause to believe that BROWN has

violated federal statutes 18 U.S.C. §§ 1152, 2243(a) and 2251(a), and that evidence of those

violations exists in the Snapchat accounts previously described. Specifically, Snapchat accounts

"cbtmc25" and "taizj60" will likely contain sexually explicit images shared between BROWN,

an adult male, and Jane Doe, a juvenile female. Furthermore, the accounts will likely contain

chat dialog between BROWN and Jane Doe providing insight into the nature of their

relationship.

17.    I therefore respectfully request that the attached warrant be issued authorizing the search

and seizure of items listed in Attachment A and Attachment B.




                                          Rfanacher, Special Agent
                                          Federal Bureau oflnvestigation


                                                        A_
SUBSCRIBED AND SWORN TO before me this / /                day of February 2020.




                                          United States Magistrate Judge



                                                7
